Citation Nr: 1241505	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-44 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for a right ear hearing loss disability to include as secondary to service-connected residuals of ruptured right tympanic membrane.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from April 1954 to March 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a statement in October 2012, the Veteran raised the claims of service connection for dizziness and anxiety, which are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2009, the Veteran raised the claim of service connection for tinnitus, which the RO adjudicated as a claim to reopen in a rating decision in December 2009.  The Veteran filed a notice of disagreement in January 2010.  As the RO has not had the opportunity to issue a statement of the case, addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

In October 2010 the Veteran was afforded a VA audiological examination, but the medical opinion is inadequate to decide the claim on the applicable theories of service connection.  For this reason, further development under the duty to assist is needed.  




Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a statement of the case on whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case. 

2. Afford the Veteran a VA audiology examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current right ear hearing loss disability under 38 C.F.R. § 3.385 is due to noise exposure in service?  

The Veteran's file must be made available to the VA examiner for review.  

3. After the development has been completed, adjudicate the claim for a right ear hearing loss disability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


